Citation Nr: 0630696	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-07 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claim for entitlement to service connection for an 
acquired mental disorder, to include bipolar disorder, 
depressive, with anxiety, has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from October 1967 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appellant testified at a videoconference hearing in May 
2004 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

In September 2004, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development directed and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  A June 1968 rating decision denied service connection for 
a nervous condition which, in the absence of a substantive 
appeal, became final in accordance with applicable law and 
regulation.

2.  An August 1984 Board decision determined that the June 
1968 rating action did not contain any clear and unmistakable 
error, and that the evidence submitted since the prior Board 
decision did not constitute a new factual basis for the 
benefit sought.  

3.  A May 1987 Board decision determined that evidence 
submitted after the 1984 Board decision did not constitute a 
new factual basis for the benefit sought.

4.  A June 1993 rating decision determined that new and 
material evidence to reopen a previously denied claim for 
entitlement to service connection for a mental disorder was 
not received and, in the absence of an appeal, became final 
in accordance with applicable law and regulation.

4.  The June 1993 rating decision is the last final decision 
on the claim for service connection for a mental disorder.

5.  The evidence submitted since the June 1993 rating 
decision, by itself, or when considered with the previous 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The June 1993 decision is final; new and material evidence to 
reopen a 
previously denied claim for entitlement to service connection 
for an acquired mental disorder has not been received; and 
the claim is not reopened.  38 U.S.C.A. §§ 5103A(d)(2)(f), 
5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. § 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the VCAA notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006),  the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen a claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to service connection.  
In that regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In this case, in a December 2001 letter, the RO informed the 
veteran that his claim was previously denied, and that new 
and material evidence was required to reopen it.  The letter 
specifically informed the veteran that evidence which would 
constitute new and material evidence was evidence which would 
relate his illness to his military service, which was the 
missing element in his previous denials.  Further, at the 
Board hearing, the undersigned informed the veteran that 
evidence which would show that his active service aggravated 
a pre-existing acquired mental disorder would constitute new 
and material evidence.  Following remand, the claim was 
readjudicated by the RO in January 2006.

As concerns the underlying claim for entitlement to service 
connection for an acquired mental disorder, in an October 
2004 letter, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or to submit any further evidence 
that was relevant to the claim.  A June 2006 letter informed 
the veteran how disability evaluations and effective dates 
are assigned and the type evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records and examination reports,  records from the Social 
Security Administration (SSA), lay statements, and the 
transcript of his hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, the record has been fully 
developed.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

As noted above, the veteran entered active service in October 
1967.  He completed basic training and, in late 1967, he was 
assigned to Lowry Air Force Base, Colorado for technical 
training as a supply helper.  The service medical records 
reflect that, in December 1967, he arrived at the emergency 
room by ambulance after a report that he was having seizures 
in bed.  The veteran reported that he first experienced a 
seizure three weeks earlier after having received a plague 
vaccination, and that he had not had any more problems until 
that evening.

Physical examination revealed no clinical findings or 
abnormalities, to include any spastic contractions.  He was 
alert and oriented and was joking as he answered questions.  
The examiner entered an initial impression of "acute 
psychophysical reaction secondary to ? causes."  The 
consultation request to Fitzsimons Army Hospital, Colorado, 
reflects that the veteran was his class leader, and that it 
was his first time away from home.  He started thinking about 
the fact that he would not be home for Christmas, and after 
continuous thinking on that fact, he was almost totally 
unable to function because of anxiety symptoms.  The consult 
also reflected that his parents divorced when he was eight 
years of age, and for a while he was homeless.  The 
provisional diagnosis was adjustment reaction of adolescence.

The veteran received a full psychiatric work-up at 
Fitzsimons, and was there for the remainder of his active 
service.  The April 1968 Narrative Summary reflects that he 
related that, as long as he could remember, he had been 
nervous and a worrier.  He recalled one fainting episode in 
school and a past history of tension headaches.  His early 
family life was tumultuous.  After his parents divorced, he 
lived with his grandparents.  Shortly prior to his departure 
for entry into the Air Force, the veteran's grandfather died, 
and he was grief stricken and worried about his grandmother's 
welfare.  At the time of the examination, his mother was 
residing in Pennsylvania, his sister was hospitalized for 
mental treatment, and his father, a heavy drinker, still 
resided in West Virginia.

The report reflects that the veteran's then main duty-related 
concerns centered about minor and trivial things which were 
apparently held as important in his unit.  He was allowed to 
go home on Christmas leave, where he did well, but there were 
conflicts with his father.  He manifested episodes of shaking 
and jerking of limbs and body while in a drowsing state, and 
they seemed related to his return from either pass or leave.  
The examiner observed that, from observation and treatment of 
the veteran during his several months of patient status, it 
had become increasingly apparent that his then current 
symptoms reflected a summation of many factors, the most 
acute being excessive concern over minor details and 
expectations of the military service.

When it was clearly and definitively explained to the veteran 
that his medical discharge would be recommended, regardless 
of the specific cause of his symptoms, he appeared greatly 
relieved.  The examiner suggested to him that his symptoms 
would begin to abate and eventually vanish.  After that 
session with the examiner, the veteran exhibited marked 
improvements in all areas, with a marked diminution and 
eventual cessation of physical symptomatology.  He 
subsequently went home on convalescent leave and returned 
without any return of his symptomatology.

The final diagnosis was "anxiety reaction, chronic, 
moderate; manifested by conversion symptoms; precipitating 
stress, moderate, routine military duty with sudden change in 
family constellation; predisposition, moderate, long-standing 
passive-dependent relationship upon grandparents with a 
history of parental rejection; degree of impairment for 
further military duty, marked.  Condition treated, improved.  
Line of Duty: No, EPTS [existed prior to entry]."  In light 
of the possibility of unpredictable recurrence of severe 
disabling physical symptomatology as a defense against 
internal and environmental stress situations, separation from 
the military was deemed to be in the veteran's best 
interests, since rehabilitation through military efforts 
seemed neither possible nor practical.

The examiner then observed that, according to well-
established medical principles and evidence of record, as 
well as the veteran's length of service (2 months), his 
illness clearly had its onset prior to his entry on active 
duty.  The examiner noted that the veteran underwent no 
unusual stress during his tour of military service which 
could be considered aggravating to the pre-existing 
condition.  The Medical Board noted that his preexisting 
disability had not been aggravated beyond the normal 
progression by military service.  He was recommended for 
discharge, which was effected in April 1968.

In May 1968, the veteran applied for service connection for a 
nervous condition.  The June 1968 rating decision referenced 
the findings of the May 1968 rating decision and denied the 
claim.  A June 1968 RO letter informed him of the May 1968 
decision and of his appeal rights.  In August 1968, the 
veteran's Notice of Disagreement was received, and a 
Statement of the Case (SOC) was issued in September 1968.  He 
did not submit a substantive appeal, and the June 1968 rating 
decision became final in accordance with applicable law and 
regulation.

In October 1972, the veteran again filed for service 
connection.  Records developed by the RO included in-patient 
records of the veteran's October 1972 treatment at Charlotte, 
West Virginia Psychiatric Associates.  The discharge summary 
reflects that the veteran had amassed a good 2-year work 
record as a route salesman for a large dairy company.  He 
presented with anxiety, trembling, and hyperventilation.  He 
was diagnosed with acute anxiety with hyperventilation, 
chronic depressive reaction, and schizophrenic reaction, 
chronic undifferentiated type (borderline and ambulatory).  
There was no comment or opinion that his mental disorder was 
related to his military service.

In a November 1972 rating decision, the RO denied the claim 
and informed the veteran of his appeal rights.  The decision 
letter informed him that, in the absence of his submitting 
evidence which linked his illness to his active service, the 
decision would become final.  The claims file reflects no 
record of a response from the veteran.

The veteran was hospitalized again at the Charlotte facility 
in 1975, where he was diagnosed with latent schizophrenia.  
In a January 1982 report, Dennis C. Chipman, M.D. merely 
reported the history of the veteran's treatment at Indian 
Path Hospital in Tennessee.

In May 1982, the veteran applied to reopen his previously 
denied claim, and he submitted six lay statements of people 
who knew him in his youth or attended school with him.  All 
attested to their observation that the veteran was in good 
mental and physical health prior to his entry into active 
service.  

In June 1982, the RO obtained a fee-basis psychiatric 
consultation for purposes of a nonservice-connected pension, 
but the veteran informed the examiner that he was pursuing 
service connection.  The June 1982 fee-basis examination 
report reflects that, after noting the history provided by 
the veteran and his observation of the veteran, the examiner 
could find no evidence of exposure to unusual stress during 
the veteran's active service.  The examiner observed that he 
found nothing to indicate that the veteran's emotional 
problems were in anyway related to his relatively short 
period of military service, and that he definitely believed 
the roots of his problems existed prior to his active 
service.  The examiner also observed that a private in-
patient treatment report which reflected a diagnosis of 
psychosis did not set forth the factual basis for the 
diagnosis, and the examiner opined that there was nothing in 
the records to support a finding that the veteran manifested 
a psychosis.  He diagnosed the veteran with bipolar disorder, 
depressed; alcohol dependence, reportedly in remission; and 
personality disorder, mixed type.

A July 1982 rating decision denied service connection and a 
nonservice-connected pension.  An August 1982 letter informed 
the veteran of the decision and of his appeal rights.  The 
claims file reflects no record of the letter having been 
returned as undeliverable.  As he was again an in-patient at 
Indian Path in August 1982, the veteran immediately applied 
again in August 1982 to reopen his claim.  The RO developed 
the records related to the 1982 Indian Path treatment.

In a July 1982 report, which the RO received in August 1982, 
Dr. Chipman related that he believed that the veteran had a 
very strong case of proving that his illness was service 
connected, since he was in the service for nine months and he 
spent the last six months of his service in a psychiatric 
hospital.  Dr. Chipman conceded that he did not know if there 
was legal basis for that conclusion.

A September 1982 rating decision again denied the veteran's 
claim, and a September 1982 RO letter informed him of the 
decision.  The veteran's Notice of Disagreement was received 
in February 1983.  In support of his appeal, the veteran 
submitted a February 1983 report from Dr. Chipman, in which 
he opined that the veteran had a service-connected disability 
which dated to his time in active service.  The SOC was 
issued in April 1983, and the veteran's substantive appeal 
was also received in April 1983.

The veteran and his father appeared at an October 1983 RO 
hearing, where they related that he had no illness prior to 
entering active service, as well as the veteran's post-
service recurrent treatment.

In an August 1984 decision, the Board reviewed all of the 
evidence set forth above, and determined that there was no 
clear and unmistakable error in the June 1968 rating 
decision, that the evidence submitted since that decision did 
not provide a new factual basis to establish service 
connection for a mental disorder, that the presumption of 
soundness at entry was rebutted, and that the preexisting 
psychiatric disorder was not aggravated in service.  An 
August 1984 Board letter informed the veteran of the 
decision, and the Board's 1984 decision became final in 
accordance with applicable law and regulation.  See 38 C.F.R. 
§ 20.1100.

In December 1984, the veteran initiated another effort to 
reopen his previously denied claim.  In support of his 
application, he submitted a December 1984 report of Richard 
L. Fort, M.D.  Dr. Fort related that he had treated the 
veteran for two years, and that the veteran was suffering 
from a long-term intractable severe depression, with 
accompanied panic attacks which had virtually incapacitated 
him. Dr. Fort emphasized his view that the veteran did not 
manifest any of those symptoms prior to his active service, 
as reflected by the fact that the veteran completed basic 
training, and he did not decompensate until under the stress 
of advanced technical training for supply, and was 
hospitalized for four months.  Based on those items, Dr. Fort 
opined that the veteran's illness was definitely service 
related.

In 1985, the veteran submitted additional lay statements on 
the state of his health prior to his active service.  In-
patient treatment records of January 1985 were added to the 
claims file.  A June 1985 rating decision determined that the 
veteran had not submitted new and material evidence to reopen 
his previously denied claim, and he perfected an appeal of 
this decision.

A May 1987 Board decision determined that there was no clear 
and unmistakable error in the prior Board decision, and that 
the evidence added to the file since the 1984 decision did 
not provide a new factual basis for the veteran's claim.  The 
Board denied reopening of the previously denied claim.  A May 
1987 Board letter informed him of the decision, and it became 
final in accordance with applicable regulation and law.

In January 1993, the veteran received in-patient treatment at 
HCA River Park Hospital, and he applied to reopen his claim 
in February 1993.  In support of the application, he 
submitted a May 1993 report of Warren S. Rogers, M.D.  Dr. 
Rogers related that the veteran was diagnosed with bipolar 
affective disorder, with psychotic features, and based on the 
history provided by the veteran, it appeared to him that the 
veteran's first psychotic outbreak occurred while he was in 
the military and he may have significant service-connected 
impairment.

A June 1993 rating decision denied the claim, and a July 1993 
letter informed the veteran of the decision and of his appeal 
rights.  There is no record of the July 1993 letter having 
been returned as undeliverable or of the veteran having 
appealed the decision, and the June 1993 rating decision 
became final in accordance with applicable law and 
regulation.

The June 1993 rating decision is the last final decision of 
record on the issue of new and material evidence to reopen a 
previously denied claim for entitlement to service connection 
for an acquired mental disorder.  The veteran's current 
application to reopen his previously denied claim was 
received in May 2001.  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  The Board notes that this new standard was the 
one identified by the RO in the July 2003 SOC.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,628-45,629.  Here, the veteran's claim was filed prior to 
August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence submitted since the June 1993 rating decision 
consists of November 2000 in-patient treatment records of the 
River Park Hospital, where the veteran was diagnosed with 
bipolar disorder, depressed.  The records reflect no opinion 
or comment to the effect that the veteran's illness was 
related to his active service.  The records on which SSA 
based its decision were duplicative of those already 
associated with the claims file.

In February 2003, the RO received a January 2003 report from 
ACP Associates in Counseling, which was signed by a 
supervised psychologist and a licensed psychologist.  The 
report reflects the providers had treated the veteran since 
June 2002 for bipolar disorder and depression.  They related 
as follows: "The [veteran] would like to have his emotional 
and psychological condition be service connected.  Please 
consider the stress the client encountered during his service 
as possible precipitating event to his psychological 
condition."

In April 2004, the same providers submitted another report, 
in which they related as follows:

The client as asked me to write this letter to you 
to establish the possible onset and cause of his 
condition.  The client reports that his condition 
did not begin until he entered the military.  The 
client report[s] that stress during his military 
experience led to emotional and psychological 
turmoil.  He states no significant treatment for 
psychological disorders before that time.  Please 
consider the client's request for service related 
disability for his disorder.

The veteran's testimony at the hearing was consistent with 
his many written submissions over the years and his testimony 
at the earlier hearings.  Specifically, he stated that he was 
in good mental health prior to his entry into the Air Force, 
he never experienced any mental health related episodes prior 
to his service, and that his in-patient treatment during the 
last four months of his active service is sufficient evidence 
to show that his mental disorder is service connected.

The efforts on remand to develop treatment records prior to 
the 1970s were unfruitful.  The veteran related at the 
hearing that he received VA treatment in 1968.  A January 
2005 letter of the VA Medical Center, Charleston, South 
Carolina, reflects that archived records of the veteran were 
searched, and none of them covered the period January 1968 
to December 1980.  Voluminous VA treatment records of the 
veteran were also added to the claims file during the 
remand.  VA records for the period 2000 to 2005 reflect 
treatment and maintenance of the veteran's several 
conditions and disorders, to include his acquired mental 
disorder.  None of them reflect any diagnosis, opinion, or 
comment to the effect that his mental disorder is related to 
his active service.  They reflect only his reported personal 
history to that effect.

Prior to addressing the most significant information added 
to the claims file since the 1993 rating decision, the Board 
deems it necessary to clarify the precise parameters of the 
record clearly developed over the years.  The veteran's in-
service diagnosis and reason for his discharge are clearly 
set forth above.  The examiners at Fitzsimons Army Hospital 
clearly determined that the veteran entered active service 
with the pre-existing psychiatric/psychological disorder 
that was not aggravated beyond normal progression in 
service.  Further, the Board infers that, in determining 
that the veteran had not been exposed to any unusual stress 
during his very brief service, the examiner at Fitzsimons 
drew on his knowledge of the prevailing conditions and 
circumstances inherent in technical training.  The Board 
notes that the veteran had not yet been exposed to the 
rigors of the daily demands of post-technical school 
service.

As reflected above, the private providers who opined that 
the veteran's mental disorder was service connected focused 
solely on his episode and resultant in-service in-patient 
psychiatric treatment as the basis for their opined nexus.  
None of them addressed the seminal in-service diagnosis, 
which was that the veteran had a preexisting disorder that 
was not aggravated beyond the normal progression of the 
disorder.  In any event, those opinions were considered by 
the 1984 and 1987 Board decisions, as well as the subsequent 
denial.

The Board finds that the evidence added to the record since 
the 1993 denial is neither new nor material, as it is 
cumulative and redundant, and it is not so significant that 
it must be considered to fairly consider the veteran's 
claim.  38 C.F.R. § 3.156 (2001).

The most significant information added to the claims file 
since 1993 are the 2003 and 2004 reports of ACP Associates 
in Counseling.  These reports fall considerably short of new 
and material evidence, even though all new evidence is 
presumed credible.  To garner the benefit of presumed 
credibility, a medical provider must, at a minimum, come on 
line with his or her professional opinion.  Such a medical 
opinion, even one bereft of any supporting factual basis, 
will be presumed credible.

However, when a medical opinion relies on the veteran's 
rendition of his medical history which had already been 
rejected by the RO or the Board, it has no probative value 
and the presumption of credibility does not arise in that 
instance.  Reonal v. Brown, 5 Vet. App. 458 (1993); Black v. 
Brown 5 Vet. App. 177 (1993); see also Pellerin v. Brown, 10 
Vet. App. 415, 418 (1997).  Further, restating a patient's 
oral history is not a valid medical opinion of etiology.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Any expansive and liberal reading of the ACP Associates 
reports reflects no more than an appeal to consider the 
veteran's reported history with a sympathetic view.  Neither 
report reflects a professional opinion that the veteran's 
acquired mental disorder is related in any way to his active 
service.  As such, the reports join the many other items of 
evidence which show no more than that the veteran received 
in-patient psychiatric treatment in service, and that the 
veteran believes his current mental disorder is related to 
that event.  Thus, the Board is constrained to find that the 
evidence added to the file since 1993, either alone or in 
conjunction with the other evidence of record, is not new 
and material.  38 C.F.R. § 3.156 (2001).






	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence to reopen a previously denied claim 
for entitlement to service connection for an acquired mental 
disorder, to include bipolar disorder, depressive, with 
anxiety, has not been received, and the appeal is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


